In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Queens County (Hunt, J), dated July 17, 2003, which, upon a fact-finding order of the same court dated May 22, 2003, made after a hearing, finding that the appellant committed acts, which, if committed by an adult, would have constituted the crime of criminal possession of a weapon in the fourth degree, adjudged him to be a juvenile delinquent, and, inter alia, placed him on probation for a period of 18 months.
Ordered that the order of disposition is affirmed, without costs or disbursements.
The Family Court providently exercised its discretion (see Matter of Raymond A., 136 AD2d 700, 701 [1988]), inter alia, in placing the appellant on probation for a period of 18 months (see Family Ct Act § 352.2 [1] [b]; Matter of Katherine W., 62 NY2d 947 [1984]; Matter of Douglas R.S., 123 AD2d 868 [1986]; Matter of Michael R., 70 AD2d 521 [1979]). Furthermore, the Family Court adopted the least restrictive alternative commensurate with the appellant’s needs and best interests while affording the community protection (see Family Ct Act § 352.2 [2] [a]). Cozier, J.P., Smith, Crane and Lifson, JJ., concur.